DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 451 and 452 in figure 3A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9, 11-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kigoshi (US20190003231 A1).
	
	With regard to claims 1 and 11, 
	An open roof assembly for use in a vehicle roof (“an electric opening/closing roof”, para [0078]) of a vehicle, the open roof assembly comprising a movably arranged closure member (7) for closing an opening (6) in the vehicle roof and a pinch detection module (2) for detecting a pinch of an object (“The pinching determination unit 2f determines the presence or absence of pinching of a foreign object in the window 6”, Para [0036]) between the closure member (7) and an edge of the opening (top of 6), wherein the pinch detection module (2) is operatively coupled to receive an input signal (amount of change in speed of window glass, 2e) and is configured to detect the pinch based on said input signal and a threshold (“The pinching determination unit 2f determines the presence or absence of pinching of a foreign object in the window 6 on the basis of a comparison result of the amount of change in the movement speed of the window glass 7 calculated by the amount of change calculation unit 2e and a predetermined threshold value”, para [0036]), wherein the pinch detection module (2) is configured to dynamically determine the threshold (Threshold value update unit, 2g) based on the input signal.

	Examiner notes that because the reference teaches the structural elements as stated above, it is inherent that the structure will teach the method.

	With regard to claims 2 and 12, 
	wherein the pinch detection module is configured to:
	a) receive the input signal (input from window glass, calculated by 2e); 
	b) determine the threshold based on the input signal (S13 figure 2, updated by 2g); 
	c) detect the pinch by comparing the input signal to the threshold as determined in step b; (S15 Yes to S7 Yes in figure 2, determined by 2f)
	and 
	d) repeat steps a - c. (see figure 2)
	(See paragraphs [0049-0050])
	
-
	With regard to claim 3, 
	wherein the pinch detection module (2) is configured to normalize (uses the change trend in the input as a “physical quantity”) the input signal prior to determining the threshold, thereby providing a normalized input signal.

	(“since the physical quantity that depends on the drive state of the actuator is learned and the threshold value in the specific range is updated to match a change trend in the physical quantity, it is possible to detect pinching of a foreign object in the opening/closing body with high accuracy”, para [0013])

	With regard to claim 6, Kigoshi teaches
	wherein determining the threshold comprises determining an input compensation value (correction value) based on the input signal (signal from window speed) and combining a threshold bias value (fixed threshold value) and the input compensation value.
	(“the threshold value update unit 2g sets a value obtained by adding a predetermined correction value to the amount of change in the movement speed of the window glass 7 calculated by the amount of change calculation unit 2e as a new learned threshold value.”, para [0051])

	With regard to claim 9, 
	wherein a rate of change of the threshold (Threshold value update unit, 2g) over time is limited by the pinch detection module (2). (see figure 3 showing the interval in which the pinch detection module limits the threshold)
	
	With regard to claim 14,  
	A computer software product (apparatus of claim 1 does method of claim 11) comprising computer readable and executable instructions (computer reads and executes based on 2a-2g) for instructing a computer processor (“microcomputer” apart of control unit 2) to perform the method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kigoshi in view of Lei (CN108979415 hereinafter “Lei”).

	With regard to claim 4, 
	Kigoshi does not teach that a median value is used in order to normalize the input signal

	However, Lei teaches a controller that takes multiple background sound signals taking the average value as a final background sound signal and then subtracts the background sound signal from the sound signal. When taking the average of two sound signals to achieve the background sound signal, the controller computes a median value. 
(“the controller from the multiple background sound signal taking the average value as the final background sound signal; the controller subtracts the background sound signal from the sound signal, as follows: the controller subtracts the final background sound signal from the sound signal” see page 3 paragraphs 1 and 2)
 
	It would have been obvious to one ordinary skill in the art before the
effective filing date of applicant’s invention to have modified Kigoshi, to have included the median computation for a normalized input signal because this improves accuracy by providing consistent readings of the input signal.
	
	With regard to claim 5, Kigoshi teaches
	wherein a rate of change of the median value (when provided by computation of Lei) over time is limited by the pinch detection module (2).
	(“The amount of change calculation unit 2e calculates the amount of change in the movement speed of the window glass 7 in a predetermined interval so as to avoid erroneous determination of pinching due to the sudden fluctuation in the movement speed of the window glass 7”, para 43)

	With regard to claim 7, 
	Kigoshi does not teach an input compensation value that comprises determining a median value of the input signal.

	However, Lei teaches a controller that takes multiple background sound signals taking the average value as a final background sound signal and then subtracts the background sound signal from the sound signal. When taking the average of two sound signals to achieve the background sound signal, the controller computes a median value. 
(“the controller from the multiple background sound signal taking the average value as the final background sound signal; the controller subtracts the background sound signal from the sound signal, as follows: the controller subtracts the final background sound signal from the sound signal” see page 3 paragraphs 1 and 2)

	It would have been obvious to one ordinary skill in the art before the
effective filing date of applicant’s invention to have modified Kigoshi, to have included the median computation for a normalized input signal because this improves accuracy by providing consistent readings of the input signal.

Claims 8, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kigoshi in view of Yaguchi (US5051672 A hereinafter “Yaguchi”).

	With regard to claim 8,
	Kigoshi does not teach an input saturation value derived from the input signal.
	However, Yaguchi teaches using a saturated value for sensing objects in a window, that when combined with Kigoshi would provide a saturated input value which will be used to determine the threshold.

	It would have been obvious to one ordinary skill in the art before the
effective filing date of applicant’s invention to have modified Kigoshi, to have included a input saturation value because this improves pinch detection of objects and reduces false readings.


	With regard to clam 10, 
	Kigoshi does not teach a pressure sensing device

	However Yaguchi teaches a pressure sensing device (20) coupled to a module (30) that outputs a sensing signal (see figures 9 and 10) and changes the sensing signal when an object is pinched (see figure 9 as it relates to figure 10) and wherein the input signal provided by the pinch detection module (2 of Kigoshi) corresponds to the sensing signal.
	
	It would have been obvious to one ordinary skill in the art before the
effective filing date of applicant’s invention to have modified Kigoshi, to have included a pressure sensor as this further increases safety of the system by having multiple sensors that can detect objects approaching or stuck within the opening/closing.
	
	With regard to claim 13, 
	wherein determining the threshold based on the input signal comprises: 
	normalizing the input signal (uses the change trend in the input as a “physical quantity”) to obtain a normalized input signal (final input determined by the change trend as a “physical quantity”); 
	limiting a rate of change of the normalized input signal over time (see figures 3-4) 
(“The amount of change calculation unit 2e calculates the amount of change in the movement speed of the window glass 7 in a predetermined interval so as to avoid erroneous determination of pinching due to the sudden fluctuation in the movement speed of the window glass 7”, para 43); 
	determining an input compensation value (correction value), based on the normalized input signal 
	(“the threshold value update unit 2g sets a value obtained by adding a predetermined correction value to the amount of change in the movement speed of the window glass 7 calculated by the amount of change calculation unit 2e as a new learned threshold value.”, para [0051]); 
	providing a threshold bias value (fixed threshold value); 

	Kigoshi does not teach an input saturation value derived from the input signal.
	However, Yaguchi teaches using a saturated value for sensing objects in a window, that when combined with Kigoshi would provide a saturated input value which will be used in combination with the input compensation value and the threshold bias value to determine the threshold.

	It would have been obvious to one ordinary skill in the art before the
effective filing date of applicant’s invention to have modified Kigoshi, to have included a input saturation value because this improves pinch detection of objects and reduces false readings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637